Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter E. Foran Blvd., Suite 402
Flemington, NJ 08822
Attorney ID No. 01481-1980
T: (908) 284-0997
F: (908) 284-0915
pj cerillo1aw(comcast.net
A ttorneys for Flaintff

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY



 MALIBU MEDIA, LLC,
                                              Case No. 3:18-cv-00213-PGS-TJB
                      Plaintiff,                   --‘




                                                               AAJ4t         jAf1
                                                           .
 V.                                                                  tA.ak


                                                               dLf               A   IJr
 STEP HEN KHOO,

                      Defendant.
                                                 so ODERED: (AZA. H-1L
                                                 DATED:
                   jPROPOSED1 DEFAULT JUDGMENT AND
              PERMANENT INJUNCTION AGAINST STEPHEN KHOO

      THIS CAUSE is before the Court on Plaintiffs Motion for Default Judgment

Against Stephen Khoo (“Motion”). Having considered the Motion, being otherwise

duly ad             e premises, and good cause appearing, the Court hereby



          1       e address of Plaintiff is
                 30700 Russell Ranch Road. Suite 250
                 Westlake Village, CA 91362

           2.    The name and address of Defendant is:

                 Stephen Khoo
                 36Route3l S
                 Pennington, NJ 08534

           3.    This Court has jurisdiction over the subject matter of this case and the

parties.

           4.    Venue is proper in this District.

           5.    The   Amended      Complaint    states   claims   for   direct   copyright

infringement, in violation of 17 U.S.C.              § 106, and contributory copyright
infringement upon which relief may be granted against Defendant.

       6.        Defendant has failed to plead or otherwise defend against Plaintiffs

Amended Complaint in this action.

       7.        Default was entered as to Defendant on October 18, 2018.

       8.        Defendant is not a minor, incompetent person or in active, military

service.

       9.        By reason of default, Defendant has admitted the truth of the allegations

in Plaintiffs Amended Complaint.

           10.   Under Count I of the Amended Complaint, Defendant is hereby found

liable to Plaintiff for willfully committing direct copyright infringement.
      Ii.      Defendant    will   continue   to   cause   Plaintiff irreparable   injury.

Specifically, there is an existing threat of continued violations of Plaintiffs

exclusive rights to reproduce, distribute, perform and display the 1 7 copyrighted

works listed on Exhibit A attached hereto (the “Works”) through Defendant’s use of

the BitTorrent protocol to upload and download the Works between and among peer

users without authorization from Plaintiff.

       12.     There will be no injury to Defendant caused by entry of a permanent

inj unction requiring Defendant to cease infringing Plaintiffs Works.

       13.      Entry of a permanent injunction against Defendant is ‘appropriate as it

will cause no greater harm to Defendant and such relief will be in the public interest.”

Virgin Records Am., Inc. v. Bagan. No. 08-4694 (WHW), 2009 U.S. Dist. LEXIS

62303, at *14 (D.N.J. July21, 2009).

       14.      In accordance with Rule 65(d). Federal Rules of Civil Procedure, this

Default Judgment shall be binding upon Defendant and all other persons in active

concert or participation with Defendant who receive actual notice of this Default

Judgment.

       15.      Plaintiff has submitted a Declaration demonstrating that Plaintiff

expended a total of $611. .03 in and costs, which amount this Court finds reasonable.

             Based on the foregoing findings, it is:

             ORDERED AND ADJUDGED that Defendant Stephen Khoo:
             (a)        shall pay to Plaintiff the sum of$l 1750.00 in statutory damages,

as authorized under 17 U.S.C.         §   504(c)(1), and $611.03 for costs, as authorized

under 17 U.S.C.     §   505, making a total of$13,361.03, for which let execution issue

forthwith;

             (b)        shall pay to Plaintiff post-judgment interest at the current legal

rate allowed and accruing under 28 U.S.C.           §   1961 as of the date of this Default

Judgment until the date of its satisfaction;

             (c)        be and hereby is enjoined from directly, contributorily or

indirectly infringing Plaintiffs rights under federal or state law in the Works,

including, without limitation, by using the internet, BitTorrent or any other online

media distribution system to reproduce (e.g.. download) or distribute the Works, or

to make the Works available for distribution to the public, except pursuant to a lawful

license or with the express authority or Plaintif’f.

             (d)        Be and is hereby ordered to destroy all copies of Plaintiffs works

that the Defendant Stephen Khoo has downloaded onto any computer hard drive or

server without Plaintiffs authorization, and shall destroy all copies of the Works

transferred onto any physical medium or device in Defendant Stephen Khoo’s

possession, custody, or control.

              (e)        The Coui’t shall retain jurisdiction over this action for six months

or until the judgment is satisfied to entertain such further proceedings supplementary


                                                4
and   to   enter   such   further   orders   as   may   be   necessary   or   appropriate   to   implement




and enforce the provisions of this Default Judgment.




           DONE AND ORDERED                  this        day of                             , 2018.




                                                    By:
                                                     UNITED STATES DISTRICT JUDGE
